MEMORANDUM OPINION
                                        No. 04-11-00585-CV

                             Edward R. POLLARD and Sharon Pollard,
                                          Appellants

                                                  v.

                            Stephen P. FINE and Athena Fine Dobrsenski,
                                             Appellees

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 06-182A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 15, 2012

DISMISSED

           In this appeal, the parties have filed an amended joint motion to dismiss. Their motion

states they have reached an agreement to settle and compromise their differences in this appeal.

The parties’ joint motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2).

Costs on appeal are taxed against the party that incurred them. See id.



                                                              PER CURIAM